*445On the Merits.
The object of this suit is to annul a judgment of the Supreme Court, rendered in 1878, whereby Henry Renshaw was recognized as a creditor of the succession of Leroy A. Stafford, for thirteen thousand five hundred dollars, $13,500, with interest, and the property mortgaged to secure the claim was ordered to be seized and sold to pay the debt. 30 An. 861. The suit is coupled with an injunction to prevent the execution of the writ issued on that judgment, for the sale of that property.
The grievances alleged are twofold: 1st, that Renshaw having sued via ordinaria, could not change his proceeding to one via executiva; and 2d, that the debt, liquidated by the judgment, was paid or novated.
The defense was a general denial, and a prayer for damages. From a judgment against him the defendant has appealed.
• 1st. We do not consider that the plaintiff, Renshaw, has proceeded in any manner prohibited or unauthorized by law or jurisprudence.
All he had to do was to produce to the lower court an authentic copy of the judgment of the Supreme Court in his favor, and to have a writ to issue in furtherance of its behests. That is precisely what he has done. It was useless to obtain any decree for the execution of that judgment. C. P. 915.
It is unnecessary to determine the character of the suit decided by the Supreme Court. We have no power to review the decision of that Court, in this proceeding, and must, and do assume, that it was correctly rendered, and has done justice between the parties. It is sufficient that it recognized Renshaw as a creditor for the sum stated, admitted his mortgage, annulled the tax sales of the property affected thereby, and ordered the real estate to be seized and. sold to pay the debt. It is as formal and explicit as any judgment could be, and fully justifies the course pursued by the plaintiff in the case in which it was rendered.
The lower court had no authority to arrest, for the reason averred, the execution of that judgment. It was its duty to enforce it. This first cause was not on its face a ground of nullity. 11 La. 366; 6 R. 92; 20 An. 521; C. P. 604.
2d. The plaintiffs aver that the claim liquidated by the Supreme Court was paid or novated. The burden was on them to establish the extinction of the deb.t. A judgment can be annulled on a plea of payment. O; P.615.
The accounts between the original parties, planters and factors, for a number of years, were produced, and several witnesses were heard on the trial of the case to show the condition of their relations.
An attentive examination of the evidence satisfies us not only that the plaintiffs have failed to prove payment or novation, but also that the defendant has actually established that his long existing and disputed *446claim, twice acknowledged, still remains unsatisfied. It is high time that the judgment of the Supreme Oourt, rendered in 1878, be now carried out.
The charge of fraud against the defendant is reckless, and without' foundation.
We notice in the record a bill of exception to the refusal of the district judge to permit plaintiffs to file a supplemental petition, to plead prescription against Renshaw’s claim. The lower court should have allowed the filing, but then it should have overruled the plea, for the grounds stated for refusing the filing. If the court erred, it is an error by which the plaintiffs have not been affected, and which does not alter our conclusions.
The defendant has prayed for the dissolution of the injunction with twenty per cent damages, and twelve hundred dollars for attorneys’fees.
The lower court gave no reasons to support the judgment which it rendered. We must infer that it considered that the plaintiffs, who are the heirs of the original debtor, had shown some good ground for the injunction allowed them in limine, and perpetuated on the trial of the merits. We cannot, therefore, conclude that the remedy resorted to was clearly abused. We would not feel authorized to allow damages, other than the fees of counsel, which we think can be reasonably fixed at five hundred dollars, $500.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be reversed; and proceeding to render such judgment as should have been rendered by the lower court,
It is ordered, adjudged and decreed that the injunction herein issued be dissolved, and that the writ enjoined be proceeded with, with instructions to the lower court to have the same executed without further obstruction or impediment,
It is further ordered, adjudged and decreed that the principals and sureties on the injunction bond be condemned to pay in solido to the defendant in injunction, Henry Renshaw, the sum of five hundred dollars; the sureties respectively up to the amount of their divided liability on the bond.